


Exhibit 10.4

 

INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is made and entered March 10,
2004 (the “Effective Date”), by and between Five Star Quality Care, Inc., a
Maryland Corporation (the “Company”), and Rosemary Esposito, R.N.
(“Indemnitee”).

 

WHEREAS Indemnitee currently serves as an officer of the Company and may, in
connection therewith, be subjected to claims, suits or proceedings arising from
such service; and

 

WHEREAS, as an inducement to Indemnitee to continue to serve as such officer,
the Company has agreed to indemnify and to advance expenses and costs incurred
by Indemnitee in connection with any such claims, suits or proceedings, to the
fullest extent permitted by law as hereinafter provided; and

 

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

 

Section 1.                                            Definitions.  For purposes
of this Agreement:

 


(A)                                  “CHANGE IN CONTROL” MEANS A CHANGE IN
CONTROL OF THE COMPANY OCCURRING AFTER THE EFFECTIVE DATE OF A NATURE THAT WOULD
BE REQUIRED TO BE REPORTED IN RESPONSE TO ITEM 6(E) OF SCHEDULE 14A OF
REGULATION 14A (OR IN RESPONSE TO ANY SIMILAR ITEM ON ANY SIMILAR SCHEDULE OR
FORM) PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE
“ACT”), WHETHER OR NOT THE COMPANY IS THEN SUBJECT TO SUCH REPORTING
REQUIREMENT; PROVIDED, HOWEVER, THAT, WITHOUT LIMITATION, SUCH A CHANGE IN
CONTROL SHALL BE DEEMED TO HAVE OCCURRED IF AFTER THE EFFECTIVE DATE (I) ANY
“PERSON” (AS SUCH TERM IS USED IN SECTIONS 13(D) AND 14(D) OF THE ACT) IS OR
BECOMES THE “BENEFICIAL OWNER” (AS DEFINED IN RULE 13D-3 UNDER THE ACT),
DIRECTLY OR INDIRECTLY, OF SECURITIES OF THE COMPANY REPRESENTING 10% OR MORE OF
THE COMBINED VOTING POWER IN THE ELECTION OF DIRECTORS OF THE COMPANY’S THEN
OUTSTANDING SECURITIES WITHOUT THE PRIOR APPROVAL OF AT LEAST TWO-THIRDS OF THE
MEMBERS OF THE BOARD OF DIRECTORS IN OFFICE IMMEDIATELY PRIOR TO SUCH PERSON
ATTAINING SUCH PERCENTAGE INTEREST; (II) THERE OCCURS A PROXY CONTEST, OR THE
COMPANY IS A PARTY TO A MERGER, CONSOLIDATION, SALE OF ASSETS, PLAN OF
LIQUIDATION OR OTHER REORGANIZATION NOT APPROVED BY AT LEAST TWO-THIRDS OF THE
MEMBERS OF THE BOARD OF DIRECTORS THEN IN OFFICE, AS A CONSEQUENCE OF WHICH
MEMBERS OF THE BOARD OF DIRECTORS IN OFFICE IMMEDIATELY PRIOR TO SUCH
TRANSACTION OR EVENT CONSTITUTE LESS THAN A MAJORITY OF THE BOARD OF DIRECTORS
THEREAFTER; OR (III) DURING ANY PERIOD OF TWO CONSECUTIVE YEARS, OTHER THAN AS A
RESULT OF AN EVENT DESCRIBED IN CLAUSE (A)(II) OF THIS SECTION 1, INDIVIDUALS
WHO AT THE BEGINNING OF SUCH PERIOD CONSTITUTED THE BOARD OF DIRECTORS
(INCLUDING FOR THIS PURPOSE ANY NEW DIRECTOR WHOSE ELECTION OR NOMINATION FOR
ELECTION BY THE COMPANY’S STOCKHOLDERS WAS APPROVED BY A VOTE OF AT LEAST
TWO-THIRDS OF THE DIRECTORS THEN STILL IN OFFICE WHO WERE DIRECTORS AT THE
BEGINNING OF SUCH PERIOD) CEASE FOR ANY REASON TO CONSTITUTE AT LEAST A MAJORITY
OF THE BOARD OF DIRECTORS.


 


(B)                                 “CORPORATE STATUS” MEANS THE STATUS OF A
PERSON WHO IS OR WAS A DIRECTOR, TRUSTEE, OFFICER OR AGENT OF THE COMPANY.


 


(C)                                  “DISINTERESTED DIRECTOR” MEANS A DIRECTOR
OF THE COMPANY WHO IS NOT AND WAS NOT A PARTY TO THE PROCEEDING IN RESPECT OF
WHICH INDEMNIFICATION IS SOUGHT BY INDEMNITEE.

 

--------------------------------------------------------------------------------


 


(D)                                 “EXPENSES” MEANS ALL EXPENSES, INCLUDING,
BUT NOT LIMITED TO, ALL REASONABLE ATTORNEYS’ FEES, RETAINERS, COURT COSTS,
TRANSCRIPT COSTS, FEES OF EXPERTS, WITNESS FEES, TRAVEL EXPENSES, DUPLICATING
COSTS, PRINTING AND BINDING COSTS, TELEPHONE CHARGES, POSTAGE, DELIVERY SERVICE
FEES, AND ALL OTHER DISBURSEMENTS OR EXPENSES OF THE TYPES CUSTOMARILY INCURRED
IN CONNECTION WITH PROSECUTING, DEFENDING, PREPARING TO PROSECUTE OR DEFEND,
INVESTIGATING, OR BEING OR PREPARING TO BE A WITNESS IN A PROCEEDING.


 


(E)                                  “INDEPENDENT COUNSEL” MEANS A LAW FIRM, OR
A MEMBER OF A LAW FIRM, THAT IS RETAINED BY INDEMNITEE AND IS NOT SERVING AS
COUNSEL TO THE COMPANY.


 


(F)                                    “PROCEEDING” MEANS ANY THREATENED,
PENDING OR COMPLETED ACTION, SUIT, ARBITRATION, ALTERNATE DISPUTE RESOLUTION
MECHANISM, INVESTIGATION, ADMINISTRATIVE HEARING OR ANY OTHER PROCEEDING,
WHETHER CIVIL, CRIMINAL, ADMINISTRATIVE OR INVESTIGATIVE (INCLUDING ON APPEAL),
EXCEPT ONE INITIATED BY AN INDEMNITEE PURSUANT TO SECTION 9.


 

Section 2.                                            Indemnification -
General.  The Company shall indemnify, and advance Expenses to, Indemnitee
(a) as provided in this Agreement and (b) otherwise to the fullest extent
permitted by Maryland law in effect on the date hereof and as amended from time
to time; provided, however, that no change in Maryland law shall have the effect
of reducing the benefits available to Indemnitee hereunder based on Maryland law
as in effect on the date hereof.  The rights of Indemnitee provided in this
Section 2 shall include, without limitation, the rights set forth in the other
sections of this Agreement, including any additional indemnification permitted
by Section 2-418(g) of the Maryland General Corporation Law (“MGCL”).

 

Section 3.                                            Proceedings Other Than
Proceedings by or in the Right of the Company.  Indemnitee shall be entitled to
the rights of indemnification provided in this Section 3 if, by reason of his
Corporate Status, he is, or is threatened to be, made a party to any threatened,
pending, or completed Proceeding, other than a Proceeding by or in the right of
the Company.  Pursuant to this Section 3, Indemnitee shall be indemnified
against all judgments, penalties, fines and amounts paid in settlement and all
Expenses incurred by him or on his behalf in connection with a Proceeding by
reason of Indemnitee’s Corporate Status unless it is established that (i) the
act or omission of Indemnitee was material to the matter giving rise to the
Proceeding and (a) was committed in bad faith or (b) was the result of active
and deliberate dishonesty, (ii) Indemnitee actually received an improper
personal benefit in money, property or services, or (iii) in the case of any
criminal Proceeding, Indemnitee had reasonable cause to believe that his conduct
was unlawful.

 

Section 4.                                            Proceedings by or in the
Right of the Company.  Indemnitee shall be entitled to the rights of
indemnification provided in this Section 4 if, by reason of his Corporate
Status, he is, or is threatened to be, made a party to any threatened, pending
or completed Proceeding brought by or in the right of the Company to procure a
judgment in its favor.  Pursuant to this Section 4, Indemnitee shall be
indemnified against all amounts paid in settlement and all Expenses incurred by
him or on his behalf in connection with such Proceeding unless it is established
that (i) the act or omission of Indemnitee was material to the matter giving
rise to such a Proceeding and (a) was committed in bad faith or (b) was the
result of active and

 

2

--------------------------------------------------------------------------------


 

deliberate dishonesty or (ii) Indemnitee actually received an improper personal
benefit in money, property or services.

 

Section 5.                                            Indemnification for
Expenses of a Party Who is Partly Successful.  Without limitation on Section 3
and Section 4, if Indemnitee is not wholly successful in any Proceeding covered
by this Agreement, but is successful, on the merits or otherwise, as to one or
more but less than all claims, issues or matters in such Proceeding, the Company
shall indemnify Indemnitee under this Section 5 for all Expenses incurred by him
or on his behalf in connection with each successfully resolved claim, issue or
matter, allocated on a reasonable and proportionate basis.  For purposes of this
Section and without limitation, the termination of any claim, issue or matter in
such a Proceeding by dismissal, with or without prejudice, shall be deemed to be
a successful result as to such claim, issue or matter.

 


SECTION 6.                                            ADVANCE OF EXPENSES.  THE
COMPANY SHALL ADVANCE ALL EXPENSES INCURRED BY OR ON BEHALF OF INDEMNITEE IN
CONNECTION WITH ANY PROCEEDING TO WHICH INDEMNITEE IS, OR IS THREATENED TO BE,
MADE A PARTY OR A WITNESS, WITHIN TEN DAYS AFTER THE RECEIPT BY THE COMPANY OF A
STATEMENT OR STATEMENTS FROM INDEMNITEE REQUESTING SUCH ADVANCE OR ADVANCES FROM
TIME TO TIME, WHETHER PRIOR TO OR AFTER FINAL DISPOSITION OF SUCH PROCEEDING. 
SUCH STATEMENT OR STATEMENTS SHALL REASONABLY EVIDENCE THE EXPENSES INCURRED BY
INDEMNITEE AND SHALL INCLUDE OR BE PRECEDED OR ACCOMPANIED BY A WRITTEN
AFFIRMATION BY INDEMNITEE OF INDEMNITEE’S GOOD FAITH BELIEF THAT THE STANDARD OF
CONDUCT NECESSARY FOR INDEMNIFICATION BY THE COMPANY AS AUTHORIZED BY LAW AND BY
THIS AGREEMENT HAS BEEN MET AND A WRITTEN UNDERTAKING BY OR ON BEHALF OF
INDEMNITEE, IN SUBSTANTIALLY THE FORM ATTACHED HERETO AS EXHIBIT A OR IN SUCH
FORM AS MAY BE REQUIRED UNDER APPLICABLE LAW AS IN EFFECT AT THE TIME OF THE
EXECUTION THEREOF, TO REIMBURSE THE PORTION OF ANY EXPENSES ADVANCED TO
INDEMNITEE RELATING TO CLAIMS, ISSUES OR MATTERS IN THE PROCEEDING AS TO WHICH
IT SHALL ULTIMATELY BE ESTABLISHED THAT THE STANDARD OF CONDUCT HAS NOT BEEN MET
AND WHICH HAVE NOT BEEN SUCCESSFULLY RESOLVED AS DESCRIBED IN SECTION 5.  TO THE
EXTENT THAT EXPENSES ADVANCED TO INDEMNITEE DO NOT RELATE TO A SPECIFIC CLAIM,
ISSUE OR MATTER IN THE PROCEEDING, SUCH EXPENSES SHALL BE ALLOCATED ON A
REASONABLE AND PROPORTIONATE BASIS.  THE UNDERTAKING REQUIRED BY THIS SECTION 6
SHALL BE AN UNLIMITED GENERAL OBLIGATION BY OR ON BEHALF OF INDEMNITEE AND SHALL
BE ACCEPTED WITHOUT REFERENCE TO INDEMNITEE’S FINANCIAL ABILITY TO REPAY SUCH
ADVANCED EXPENSES AND WITHOUT ANY REQUIREMENT TO POST SECURITY THEREFOR.


 


SECTION 7.                                            PROCEDURE FOR
DETERMINATION OF ENTITLEMENT TO INDEMNIFICATION.


 


(A)                                  TO OBTAIN INDEMNIFICATION UNDER THIS
AGREEMENT, INDEMNITEE SHALL SUBMIT TO THE COMPANY A WRITTEN REQUEST, INCLUDING
SUCH DOCUMENTATION AND INFORMATION AS IS REASONABLY AVAILABLE TO INDEMNITEE AND
IS REASONABLY NECESSARY TO DETERMINE WHETHER AND TO WHAT EXTENT INDEMNITEE IS
ENTITLED TO INDEMNIFICATION.  THE SECRETARY OF THE COMPANY SHALL, PROMPTLY UPON
RECEIPT OF SUCH A REQUEST FOR INDEMNIFICATION, ADVISE THE BOARD OF DIRECTORS IN
WRITING THAT INDEMNITEE HAS REQUESTED INDEMNIFICATION.


 


(B)                                 UPON WRITTEN REQUEST BY INDEMNITEE FOR
INDEMNIFICATION PURSUANT TO THE FIRST SENTENCE OF SECTION 7(A) HEREOF, A
DETERMINATION, IF REQUIRED BY APPLICABLE LAW, WITH RESPECT TO INDEMNITEE’S
ENTITLEMENT THERETO SHALL PROMPTLY BE MADE IN THE SPECIFIC CASE: (I) IF A CHANGE
IN CONTROL SHALL HAVE OCCURRED, BY INDEPENDENT COUNSEL IN A WRITTEN OPINION TO
THE BOARD OF

 

3

--------------------------------------------------------------------------------


 


DIRECTORS, A COPY OF WHICH SHALL BE DELIVERED TO INDEMNITEE; OR (II) IF A CHANGE
OF CONTROL SHALL NOT HAVE OCCURRED OR IF AFTER A CHANGE OF CONTROL INDEMNITEE
SHALL SO REQUEST, (A) BY THE BOARD OF DIRECTORS (OR A DULY AUTHORIZED COMMITTEE
THEREOF) BY A MAJORITY VOTE OF A QUORUM CONSISTING OF DISINTERESTED DIRECTORS
(AS HEREIN DEFINED), OR (B) IF A QUORUM OF THE BOARD OF DIRECTORS CONSISTING OF
DISINTERESTED DIRECTORS IS NOT OBTAINABLE OR, EVEN IF OBTAINABLE, SUCH QUORUM OF
DISINTERESTED DIRECTORS SO DIRECTS, BY INDEPENDENT COUNSEL IN A WRITTEN OPINION
TO THE BOARD OF DIRECTORS, A COPY OF WHICH SHALL BE DELIVERED TO INDEMNITEE, OR
(C) IF SO DIRECTED BY A MAJORITY OF THE MEMBERS OF THE BOARD OF DIRECTORS, BY
THE STOCKHOLDERS OF THE COMPANY; AND, IF IT IS SO DETERMINED THAT INDEMNITEE IS
ENTITLED TO INDEMNIFICATION, PAYMENT TO INDEMNITEE SHALL BE MADE WITHIN TEN DAYS
AFTER SUCH DETERMINATION.  INDEMNITEE SHALL COOPERATE WITH THE PERSON, PERSONS
OR ENTITY MAKING SUCH DETERMINATION WITH RESPECT TO INDEMNITEE’S ENTITLEMENT TO
INDEMNIFICATION, INCLUDING PROVIDING TO SUCH PERSON, PERSONS OR ENTITY UPON
REASONABLE ADVANCE REQUEST ANY DOCUMENTATION OR INFORMATION WHICH IS NOT
PRIVILEGED OR OTHERWISE PROTECTED FROM DISCLOSURE AND WHICH IS REASONABLY
AVAILABLE TO INDEMNITEE AND REASONABLY NECESSARY TO SUCH DETERMINATION.  ANY
EXPENSES INCURRED BY INDEMNITEE IN SO COOPERATING WITH THE PERSON, PERSONS OR
ENTITY MAKING SUCH DETERMINATION SHALL BE BORNE BY THE COMPANY (IRRESPECTIVE OF
THE DETERMINATION AS TO INDEMNITEE’S ENTITLEMENT TO INDEMNIFICATION) AND THE
COMPANY SHALL INDEMNIFY AND HOLD INDEMNITEE HARMLESS THEREFROM.


 


SECTION 8.                                            PRESUMPTIONS AND EFFECT OF
CERTAIN PROCEEDINGS.


 


(A)                                  IN MAKING A DETERMINATION WITH RESPECT TO
ENTITLEMENT TO INDEMNIFICATION HEREUNDER, THE PERSON OR PERSONS OR ENTITY MAKING
SUCH DETERMINATION SHALL PRESUME THAT INDEMNITEE IS ENTITLED TO INDEMNIFICATION
UNDER THIS AGREEMENT IF INDEMNITEE HAS SUBMITTED A REQUEST FOR INDEMNIFICATION
IN ACCORDANCE WITH SECTION 7(A) OF THIS AGREEMENT, AND THE COMPANY SHALL HAVE
THE BURDEN OF PROOF TO OVERCOME THAT PRESUMPTION IN CONNECTION WITH THE MAKING
OF ANY DETERMINATION CONTRARY TO THAT PRESUMPTION.


 


(B)                                 THE TERMINATION OF ANY PROCEEDING BY
JUDGMENT, ORDER, SETTLEMENT, CONVICTION, A PLEA OF NOLO CONTENDERE OR ITS
EQUIVALENT, OR AN ENTRY OF AN ORDER OF PROBATION PRIOR TO JUDGMENT, DOES NOT
CREATE A PRESUMPTION THAT INDEMNITEE DID NOT MEET THE REQUISITE STANDARD OF
CONDUCT DESCRIBED HEREIN FOR INDEMNIFICATION.


 


SECTION 9.                                            REMEDIES OF INDEMNITEE.


 


(A)                                  IF (I) A DETERMINATION IS MADE PURSUANT TO
SECTION 7 THAT INDEMNITEE IS NOT ENTITLED TO INDEMNIFICATION UNDER THIS
AGREEMENT, (II) ADVANCE OF EXPENSES IS NOT TIMELY MADE PURSUANT TO SECTION 6,
(III) NO DETERMINATION OF ENTITLEMENT TO INDEMNIFICATION SHALL HAVE BEEN MADE
PURSUANT TO SECTION 7(B) WITHIN 30 DAYS AFTER RECEIPT BY THE COMPANY OF THE
REQUEST FOR INDEMNIFICATION, (IV) PAYMENT OF INDEMNIFICATION IS NOT MADE
PURSUANT TO SECTION 5 WITHIN TEN DAYS AFTER RECEIPT BY THE COMPANY OF A WRITTEN
REQUEST THEREFOR, OR (V) PAYMENT OF INDEMNIFICATION IS NOT MADE WITHIN TEN DAYS
AFTER A DETERMINATION HAS BEEN MADE THAT INDEMNITEE IS ENTITLED TO
INDEMNIFICATION, INDEMNITEE SHALL BE ENTITLED TO AN ADJUDICATION IN AN
APPROPRIATE COURT OF THE STATE OF MARYLAND, OR IN ANY OTHER COURT OF COMPETENT
JURISDICTION, OF HIS ENTITLEMENT TO SUCH INDEMNIFICATION OR ADVANCE OF
EXPENSES.  ALTERNATIVELY, INDEMNITEE, AT HIS OPTION, MAY SEEK AN AWARD IN
ARBITRATION TO BE CONDUCTED BY A SINGLE ARBITRATOR PURSUANT TO THE COMMERCIAL

 

4

--------------------------------------------------------------------------------


 


ARBITRATION RULES OF THE AMERICAN ARBITRATION ASSOCIATION.  INDEMNITEE SHALL
COMMENCE SUCH PROCEEDING SEEKING AN ADJUDICATION OR AN AWARD IN ARBITRATION
WITHIN 180 DAYS FOLLOWING THE DATE ON WHICH INDEMNITEE FIRST HAS THE RIGHT TO
COMMENCE SUCH PROCEEDING PURSUANT TO THIS SECTION 9(A); PROVIDED, HOWEVER, THAT
THE FOREGOING CLAUSE SHALL NOT APPLY IN RESPECT OF A PROCEEDING BROUGHT BY
INDEMNITEE TO ENFORCE HIS RIGHTS UNDER SECTION 5.


 


(B)                                 IN ANY JUDICIAL PROCEEDING OR ARBITRATION
COMMENCED PURSUANT TO THIS SECTION 9, THE COMPANY SHALL HAVE THE BURDEN OF
PROVING THAT INDEMNITEE IS NOT ENTITLED TO INDEMNIFICATION OR ADVANCE OF
EXPENSES, AS THE CASE MAY BE.


 


(C)                                  IF A DETERMINATION SHALL HAVE BEEN MADE
PURSUANT TO SECTION 7(B) THAT INDEMNITEE IS ENTITLED TO INDEMNIFICATION, THE
COMPANY SHALL BE BOUND BY SUCH DETERMINATION IN ANY JUDICIAL PROCEEDING OR
ARBITRATION COMMENCED PURSUANT TO THIS SECTION 9, ABSENT A MISSTATEMENT BY
INDEMNITEE OF A MATERIAL FACT, OR AN OMISSION OF A MATERIAL FACT NECESSARY TO
MAKE INDEMNITEE’S STATEMENT NOT MATERIALLY MISLEADING, IN CONNECTION WITH THE
REQUEST FOR INDEMNIFICATION.


 


(D)                                 IN THE EVENT THAT INDEMNITEE, PURSUANT TO
THIS SECTION 9, SEEKS A JUDICIAL ADJUDICATION OF OR AN AWARD IN ARBITRATION TO
ENFORCE HIS RIGHTS UNDER, OR TO RECOVER DAMAGES FOR BREACH OF, THIS AGREEMENT,
INDEMNITEE SHALL BE ENTITLED TO RECOVER FROM THE COMPANY, AND SHALL BE
INDEMNIFIED BY THE COMPANY FOR, ANY AND ALL EXPENSES INCURRED BY HIM IN SUCH
JUDICIAL ADJUDICATION OR ARBITRATION.  IF IT SHALL BE DETERMINED IN SUCH
JUDICIAL ADJUDICATION OR ARBITRATION THAT INDEMNITEE IS ENTITLED TO RECEIVE PART
BUT NOT ALL OF THE INDEMNIFICATION OR ADVANCE OF EXPENSES SOUGHT, THE EXPENSES
INCURRED BY INDEMNITEE IN CONNECTION WITH SUCH JUDICIAL ADJUDICATION OR
ARBITRATION SHALL BE APPROPRIATELY PRORATED.


 


SECTION 10.                                      DEFENSE OF THE UNDERLYING
PROCEEDING.


 


(A)                                  INDEMNITEE SHALL NOTIFY THE COMPANY
PROMPTLY UPON BEING SERVED WITH OR RECEIVING ANY SUMMONS, CITATION, SUBPOENA,
COMPLAINT, INDICTMENT, INFORMATION, NOTICE, REQUEST OR OTHER DOCUMENT RELATING
TO ANY PROCEEDING WHICH MAY RESULT IN THE RIGHT TO INDEMNIFICATION OR THE
ADVANCE OF EXPENSES HEREUNDER; PROVIDED, HOWEVER, THAT THE FAILURE TO GIVE ANY
SUCH NOTICE SHALL NOT DISQUALIFY INDEMNITEE FROM THE RIGHT, OR OTHERWISE AFFECT
IN ANY MANNER ANY RIGHT OF INDEMNITEE, TO INDEMNIFICATION OR THE ADVANCE OF
EXPENSES UNDER THIS AGREEMENT UNLESS THE COMPANY’S ABILITY TO DEFEND IN SUCH
PROCEEDING OR TO OBTAIN PROCEEDS UNDER ANY INSURANCE POLICY IS MATERIALLY AND
ADVERSELY PREJUDICED THEREBY, AND THEN ONLY TO THE EXTENT THE COMPANY IS THEREBY
ACTUALLY SO PREJUDICED.


 


(B)                                 SUBJECT TO THE PROVISIONS OF THE LAST
SENTENCE OF THIS SECTION 10(B) AND OF SECTION 10(C) BELOW, THE COMPANY SHALL
HAVE THE RIGHT TO DEFEND INDEMNITEE IN ANY PROCEEDING WHICH MAY GIVE RISE TO
INDEMNIFICATION HEREUNDER; PROVIDED, HOWEVER, THAT THE COMPANY SHALL NOTIFY
INDEMNITEE OF ANY SUCH DECISION TO DEFEND WITHIN 15 CALENDAR DAYS FOLLOWING
RECEIPT OF NOTICE OF ANY SUCH PROCEEDING UNDER SECTION 10(A) ABOVE.  THE COMPANY
SHALL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF INDEMNITEE, WHICH SHALL NOT BE
UNREASONABLY WITHHELD OR DELAYED, CONSENT TO THE ENTRY OF ANY JUDGMENT AGAINST
INDEMNITEE OR ENTER INTO ANY SETTLEMENT OR COMPROMISE WHICH (I) INCLUDES AN
ADMISSION OF FAULT OF INDEMNITEE OR (II) DOES NOT INCLUDE, AS AN UNCONDITIONAL
TERM THEREOF, THE FULL RELEASE OF INDEMNITEE FROM ALL LIABILITY IN RESPECT OF
SUCH PROCEEDING, WHICH

 

5

--------------------------------------------------------------------------------


 


RELEASE SHALL BE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO INDEMNITEE. 
THIS SECTION 10(B) SHALL NOT APPLY TO A PROCEEDING BROUGHT BY INDEMNITEE UNDER
SECTION 9 ABOVE OR SECTION 14.


 


(C)                                  NOTWITHSTANDING THE PROVISIONS OF
SECTION 10(B), IF IN A PROCEEDING TO WHICH INDEMNITEE IS A PARTY BY REASON OF
INDEMNITEE’S CORPORATE STATUS, (I) INDEMNITEE REASONABLY CONCLUDES, BASED UPON
AN OPINION OF COUNSEL APPROVED BY THE COMPANY, WHICH APPROVAL SHALL NOT BE
UNREASONABLY WITHHELD, THAT HE MAY HAVE SEPARATE DEFENSES OR COUNTERCLAIMS TO
ASSERT WITH RESPECT TO ANY ISSUE WHICH MAY NOT BE CONSISTENT WITH OTHER
DEFENDANTS IN SUCH PROCEEDING, (II) INDEMNITEE REASONABLY CONCLUDES, BASED UPON
AN OPINION OF COUNSEL APPROVED BY THE COMPANY, WHICH APPROVAL SHALL NOT BE
UNREASONABLY WITHHELD, THAT AN ACTUAL OR APPARENT CONFLICT OF INTEREST OR
POTENTIAL CONFLICT OF INTEREST EXISTS BETWEEN INDEMNITEE AND THE COMPANY, OR
(III) THE COMPANY FAILS TO ASSUME THE DEFENSE OF SUCH PROCEEDING IN A TIMELY
MANNER, INDEMNITEE SHALL BE ENTITLED TO BE REPRESENTED BY SEPARATE LEGAL COUNSEL
OF INDEMNITEE’S CHOICE, SUBJECT TO THE PRIOR APPROVAL OF THE COMPANY, WHICH
SHALL NOT BE UNREASONABLY WITHHELD, AT THE EXPENSE OF THE COMPANY.  IN ADDITION,
IF THE COMPANY FAILS TO COMPLY WITH ANY OF ITS OBLIGATIONS UNDER THIS AGREEMENT
OR IN THE EVENT THAT THE COMPANY OR ANY OTHER PERSON TAKES ANY ACTION TO DECLARE
THIS AGREEMENT VOID OR UNENFORCEABLE, OR INSTITUTES ANY PROCEEDING TO DENY OR TO
RECOVER FROM INDEMNITEE THE BENEFITS INTENDED TO BE PROVIDED TO INDEMNITEE
HEREUNDER, INDEMNITEE SHALL HAVE THE RIGHT TO RETAIN COUNSEL OF INDEMNITEE’S
CHOICE, SUBJECT TO THE PRIOR APPROVAL OF THE COMPANY, WHICH SHALL NOT BE
UNREASONABLY WITHHELD, AT THE EXPENSE OF THE COMPANY (SUBJECT TO SECTION 9(D)),
TO REPRESENT INDEMNITEE IN CONNECTION WITH ANY SUCH MATTER.


 


SECTION 11.                                      NON-EXCLUSIVITY; SURVIVAL OF
RIGHTS.


 


(A)                                  THE RIGHTS OF INDEMNIFICATION AND ADVANCE
OF EXPENSES AS PROVIDED BY THIS AGREEMENT SHALL NOT BE DEEMED EXCLUSIVE OF ANY
OTHER RIGHTS TO WHICH INDEMNITEE MAY AT ANY TIME BE ENTITLED UNDER APPLICABLE
LAW, THE ARTICLES OF INCORPORATION OR BYLAWS OF THE COMPANY, ANY AGREEMENT OR A
RESOLUTION OF THE STOCKHOLDERS ENTITLED TO VOTE GENERALLY IN THE ELECTION OF
DIRECTORS OR OF THE BOARD OF DIRECTORS, OR OTHERWISE.  NO AMENDMENT, ALTERATION
OR REPEAL OF THIS AGREEMENT OR OF ANY PROVISION HEREOF SHALL LIMIT OR RESTRICT
ANY RIGHT OF INDEMNITEE UNDER THIS AGREEMENT IN RESPECT OF ANY ACTION TAKEN OR
OMITTED BY SUCH INDEMNITEE IN HIS CORPORATE STATUS PRIOR TO SUCH AMENDMENT,
ALTERATION OR REPEAL.


 


(B)                                 IN THE EVENT OF ANY PAYMENT UNDER THIS
AGREEMENT, THE COMPANY SHALL BE SUBROGATED TO THE EXTENT OF SUCH PAYMENT TO ALL
OF THE RIGHTS OF RECOVERY OF INDEMNITEE, WHO SHALL EXECUTE ALL PAPERS REQUIRED
AND TAKE ALL ACTION NECESSARY TO SECURE SUCH RIGHTS, INCLUDING EXECUTION OF SUCH
DOCUMENTS AS ARE NECESSARY TO ENABLE THE COMPANY TO BRING SUIT TO ENFORCE SUCH
RIGHTS.


 


(C)                                  THE COMPANY SHALL NOT BE LIABLE UNDER THIS
AGREEMENT TO MAKE ANY PAYMENT OF AMOUNTS OTHERWISE INDEMNIFIABLE HEREUNDER IF
AND TO THE EXTENT THAT INDEMNITEE HAS OTHERWISE ACTUALLY RECEIVED SUCH PAYMENT
UNDER ANY INSURANCE POLICY, CONTRACT, AGREEMENT OR OTHERWISE.


 


SECTION 12.                                      DURATION OF AGREEMENT; BINDING
EFFECT.


 


(A)                                  THIS AGREEMENT SHALL CONTINUE UNTIL AND
TERMINATE TEN YEARS AFTER THE DATE THAT INDEMNITEE SHALL HAVE CEASED TO SERVE AS
A DIRECTOR, TRUSTEE, OFFICER, EMPLOYEE, OR AGENT OF THE

 

6

--------------------------------------------------------------------------------


 


COMPANY OR OF ANY OTHER CORPORATION, PARTNERSHIP, JOINT VENTURE, TRUST, EMPLOYEE
BENEFIT PLAN OR OTHER ENTERPRISE WHICH INDEMNITEE SERVED AT THE REQUEST OF THE
COMPANY; PROVIDED, HOWEVER, THAT THE RIGHTS OF INDEMNITEE HEREUNDER SHALL
CONTINUE UNTIL THE FINAL TERMINATION OF ANY PROCEEDING THEN PENDING IN RESPECT
OF WHICH INDEMNITEE IS GRANTED RIGHTS OF INDEMNIFICATION OR ADVANCE OF EXPENSES
HEREUNDER AND OF ANY PROCEEDING COMMENCED BY INDEMNITEE PURSUANT TO SECTION 9
RELATING THERETO.


 


(B)                                 THE INDEMNIFICATION AND ADVANCE OF EXPENSES
PROVIDED BY, OR GRANTED PURSUANT TO, THIS AGREEMENT SHALL BE BINDING UPON AND BE
ENFORCEABLE BY THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS
(INCLUDING ANY DIRECT OR INDIRECT SUCCESSOR BY PURCHASE, MERGER, CONSOLIDATION
OR OTHERWISE TO ALL OR SUBSTANTIALLY ALL OF THE BUSINESS OR ASSETS OF THE
COMPANY), SHALL CONTINUE AS TO AN INDEMNITEE WHO HAS CEASED TO BE A DIRECTOR,
TRUSTEE, OFFICER, EMPLOYEE OR AGENT OF THE COMPANY OR OF ANY OTHER CORPORATION,
PARTNERSHIP, JOINT VENTURE, TRUST, EMPLOYEE BENEFIT PLAN OR OTHER ENTERPRISE
WHICH SUCH PERSON IS OR WAS SERVING AT THE WRITTEN REQUEST OF THE COMPANY, AND
SHALL INURE TO THE BENEFIT OF INDEMNITEE AND HIS OR HER SPOUSE, ASSIGNS, HEIRS,
DEVISEES, EXECUTORS AND ADMINISTRATORS AND OTHER LEGAL REPRESENTATIVES.


 


(C)                                  THE COMPANY SHALL REQUIRE AND CAUSE ANY
SUCCESSOR (WHETHER DIRECT OR INDIRECT BY PURCHASE, MERGER, CONSOLIDATION OR
OTHERWISE) TO ALL, SUBSTANTIALLY ALL OR A SUBSTANTIAL PART, OF THE BUSINESS
AND/OR ASSETS OF THE COMPANY, BY WRITTEN AGREEMENT IN FORM AND SUBSTANCE
SATISFACTORY TO INDEMNITEE, EXPRESSLY TO ASSUME AND AGREE TO PERFORM THIS
AGREEMENT IN THE SAME MANNER AND TO THE SAME EXTENT THAT THE COMPANY WOULD BE
REQUIRED TO PERFORM IF NO SUCH SUCCESSION HAD TAKEN PLACE.


 


SECTION 13.                                      SEVERABILITY.  IF ANY PROVISION
OR PROVISIONS OF THIS AGREEMENT SHALL BE HELD TO BE INVALID, ILLEGAL OR
UNENFORCEABLE FOR ANY REASON WHATSOEVER: (A) THE VALIDITY, LEGALITY AND
ENFORCEABILITY OF THE REMAINING PROVISIONS OF THIS AGREEMENT (INCLUDING, WITHOUT
LIMITATION, EACH PORTION OF ANY SECTION OF THIS AGREEMENT CONTAINING ANY SUCH
PROVISION HELD TO BE INVALID, ILLEGAL OR UNENFORCEABLE THAT IS NOT ITSELF
INVALID, ILLEGAL OR UNENFORCEABLE) SHALL NOT IN ANY WAY BE AFFECTED OR IMPAIRED
THEREBY; AND (B) TO THE FULLEST EXTENT POSSIBLE, THE PROVISIONS OF THIS
AGREEMENT (INCLUDING, WITHOUT LIMITATION, EACH PORTION OF ANY SECTION OF THIS
AGREEMENT CONTAINING ANY SUCH PROVISION HELD TO BE INVALID, ILLEGAL OR
UNENFORCEABLE, THAT IS NOT ITSELF INVALID, ILLEGAL OR UNENFORCEABLE) SHALL BE
CONSTRUED SO AS TO GIVE EFFECT TO THE INTENT MANIFESTED THEREBY.


 


SECTION 14.                                      LIMITATION AND EXCEPTION TO
RIGHT OF INDEMNIFICATION OR ADVANCE OF EXPENSES.  NOTWITHSTANDING ANY OTHER
PROVISION OF THIS AGREEMENT, (A) ANY INDEMNIFICATION OR ADVANCE OF EXPENSES TO
WHICH INDEMNITEE IS OTHERWISE ENTITLED UNDER THE TERMS OF THIS AGREEMENT SHALL
BE MADE ONLY TO THE EXTENT SUCH INDEMNIFICATION OR ADVANCE OF EXPENSES DOES NOT
CONFLICT WITH APPLICABLE MARYLAND LAW AND (B) INDEMNITEE SHALL NOT BE ENTITLED
TO INDEMNIFICATION OR ADVANCE OF EXPENSES UNDER THIS AGREEMENT WITH RESPECT TO
ANY PROCEEDING BROUGHT BY INDEMNITEE, UNLESS (I) THE PROCEEDING IS BROUGHT TO
ENFORCE INDEMNIFICATION UNDER THIS AGREEMENT OR OTHERWISE OR (II) THE COMPANY’S
BYLAWS, AS AMENDED, THE ARTICLES OF INCORPORATION, A RESOLUTION OF THE
STOCKHOLDERS ENTITLED TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS OR OF THE
BOARD OF DIRECTORS OR AN AGREEMENT APPROVED BY THE BOARD OF DIRECTORS TO WHICH
THE COMPANY IS A PARTY EXPRESSLY PROVIDE OTHERWISE.

 

7

--------------------------------------------------------------------------------


 


SECTION 15.                                      COUNTERPARTS.  THIS AGREEMENT
MAY BE EXECUTED IN ONE OR MORE COUNTERPARTS, EACH OF WHICH SHALL FOR ALL
PURPOSES BE DEEMED TO BE AN ORIGINAL BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE
ONE AND THE SAME AGREEMENT.  ONE SUCH COUNTERPART SIGNED BY THE PARTY AGAINST
WHOM ENFORCEABILITY IS SOUGHT SHALL BE SUFFICIENT TO EVIDENCE THE EXISTENCE OF
THIS AGREEMENT.


 


SECTION 16.                                      HEADINGS.  THE HEADINGS OF THE
PARAGRAPHS OF THIS AGREEMENT ARE INSERTED FOR CONVENIENCE ONLY AND SHALL NOT BE
DEEMED TO CONSTITUTE PART OF THIS AGREEMENT OR TO AFFECT THE CONSTRUCTION
THEREOF.


 


SECTION 17.                                      MODIFICATION AND WAIVER.  NO
SUPPLEMENT, MODIFICATION OR AMENDMENT OF THIS AGREEMENT SHALL BE BINDING UNLESS
EXECUTED IN WRITING BY BOTH OF THE PARTIES HERETO.  NO WAIVER OF ANY OF THE
PROVISIONS OF THIS AGREEMENT SHALL BE DEEMED OR SHALL CONSTITUTE A WAIVER OF ANY
OTHER PROVISIONS HEREOF (WHETHER OR NOT SIMILAR) NOR SHALL SUCH WAIVER
CONSTITUTE A CONTINUING WAIVER.


 


SECTION 18.                                      NOTICES.  ANY NOTICE, REPORT OR
OTHER COMMUNICATION REQUIRED OR PERMITTED TO BE GIVEN HEREUNDER SHALL BE IN
WRITING UNLESS SOME OTHER METHOD OF GIVING SUCH NOTICE, REPORT OR OTHER
COMMUNICATION IS ACCEPTED BY THE PARTY TO WHOM IT IS GIVEN, AND SHALL BE GIVEN
BY BEING DELIVERED AT THE FOLLOWING ADDRESSES TO THE PARTIES HERETO:


 


(A)                                  IF TO INDEMNITEE, TO:  THE ADDRESS SET
FORTH ON THE SIGNATURE PAGE HERETO.


 


(B)                                 IF TO THE COMPANY TO:


 

Five Star Quality Care, Inc.

400 Centre Street

Newton, Massachusetts 02458

Attn:  Secretary

 

or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.

 


SECTION 19.                                      GOVERNING LAW.  THE PARTIES
AGREE THAT THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF MARYLAND, WITHOUT REGARD TO ITS
CONFLICTS OF LAWS RULES.


 

[SIGNATURE PAGE FOLLOWS]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

ATTEST:

 

FIVE STAR QUALITY CARE, INC.

 

 

 

 

 

 

/s/ Jennifer B. Clark

 

By:

/s/ Bruce J. Mackey Jr.

(SEAL)

 

 

Name:

Bruce J. Mackey Jr.

 

 

Title:

Treasurer, Chief Financial Officer and Assistant Secretary

 

 

 

 

 

 

 

 

 

 

WITNESS:

 

INDEMNITEE

 

 

 

 

 

 

/s/ Judith A. Stapleton

 

/s/ Rosemary Esposito, R.N.

 

 

Name:  Rosemary Esposito, R.N.

 

 

Address: [address omitted]

 

9

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF UNDERTAKING TO REPAY EXPENSES ADVANCED

 

The Board of Directors of Five Star Quality Care, Inc.

 

Re:  Undertaking to Repay Expenses Advanced

 

Ladies and Gentlemen:

 

This undertaking is being provided pursuant to that certain Indemnification
Agreement dated                           , 2004, by and between Five Star
Quality Care, Inc. (the “Company”) and the undersigned Indemnitee (the
“Indemnification Agreement”), pursuant to which I am entitled to advance of
expenses in connection with [Description of Proceeding] (the “Proceeding”).

 

Terms used herein and not otherwise defined shall have the meanings specified in
the Indemnification Agreement.

 

I am subject to the Proceeding by reason of my Corporate Status or by reason of
alleged actions or omissions by me in such capacity.  I hereby affirm that at
all times, insofar as I was involved as [a director] [an officer] of the
Company, in any of the facts or events giving rise to the Proceeding, I
(1) acted in good faith and honestly, (2) did not receive any improper personal
benefit in money, property or services and (3) in the case of any criminal
proceeding, had no reasonable cause to believe that any act or omission by me
was unlawful.

 

In consideration of the advance of expenses by the Company for reasonable
attorney’s fees and related expenses incurred by me in connection with the
Proceeding (the “Advanced Expenses”), I hereby agree that if, in connection with
the Proceeding, it is established that (1) an act or omission by me was material
to the matter giving rise to the Proceeding and (a) was committed in bad faith
or (b) was the result of active and deliberate dishonesty or (2) I actually
received an improper personal benefit in money, property or services or (3) in
the case of any criminal proceeding, I had reasonable cause to believe that the
act or omission was unlawful, then I shall promptly reimburse the portion of the
Advanced Expenses relating to the claims, issues or matters in the Proceeding as
to which the foregoing findings have been established and which have not been
successfully resolved as described in Section 5 of the Indemnification
Agreement.  To the extent that Advanced Expenses do not relate to a specific
claim, issue or matter in the Proceeding, I agree that such Expenses shall be
allocated on a reasonable and proportionate basis.

 

IN WITNESS WHEREOF, I have executed this Affirmation and Undertaking on this
        day of                                         , 200    .

 

WITNESS:

 

 

 

 

(SEAL)

 

--------------------------------------------------------------------------------


 

Schedule to Exhibit 10.4

 

The following individuals are parties to Indemnification Agreements with the
Company which are substantially identical in all material respects to the
representative Indemnification Agreement filed herewith and are dated as of the
respective dates listed below.  The other Indemnification Agreements are omitted
pursuant to Instruction 2 to Item 601 of Regulation S-K.

 

Name of Signatory

 

Date

Evrett W. Benton

 

March 10, 2004

Rosemary Esposito, R.N.

 

March 10, 2004

Bruce M. Gans, M.D.

 

March 10, 2004

Barbara D. Gilmore

 

March 10, 2004

Maryann Hughes

 

March 10, 2004

Arthur G. Koumantzelis

 

March 10, 2004

Bruce J. Mackey Jr.

 

March 10, 2004

Gerard M. Martin

 

March 10, 2004

Barry M. Portnoy

 

March 10, 2004

William J. Sheehan

 

May 7, 2004

Travis K. Smith

 

February 27, 2008

Francis R. Murphy

 

May 1, 2008

 

--------------------------------------------------------------------------------
